NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/24/2021.


Terminal Disclaimer
The terminal disclaimer filed on 5/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application no. 15/597855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Leka Gopalakrishnan on May 27, 2021.
The application has been amended as follows: 
Amend claim 1 as follows: amend “deliver microwave energy” to –deliver the microwave energy- in ll. 5.
Amend claim 1 as follows: amend “the outer surface” to –an outer surface- in ll. 7.
Amend claim 1 as follows: amend “a controlled microwave energy” to –the controlled microwave energy- in ll. 11.
Amend claim 1 as follows: amend “microwave energy” to –the microwave energy- in ll. 12.
Amend claim 1 as follows: amend “a total amount of energy” to –a total amount of the microwave energy-in ll. 17-18.
Amend claims 2-3 & 5-9 as follows: amend “A method” to –The method- in ll. 1.
Amend claim 2 as follows: amend “the location” to –a location- in ll. 2.
Amend claim 6 as follows: amend “microwave energy” to –the microwave energy- in ll. 3.
Amend claim 7 as follows: 
 Amend claim 7 as follows: amend “the thermocouples” to –the plurality of thermocouples- in ll. 2.
 Amend claim 7 as follows: amend “each thermocouple,” to –each of the plurality of thermocouples- in ll. 4. 
 Amend claim 7 as follows: amend “each thermocouple,” to –each of the plurality of thermocouples- in ll. 5. 
Amend claim 8 as follows: amend “of tissue” to –of the tissue- in ll. 2.
 Amend claim 9 as follows: amend “microwave energy” to –the microwave energy- in ll. 2.
 Amend claim 10 as follows: amend “deliver microwave energy” to –deliver the microwave energy- in ll. 4.
 Amend claim 10 as follows: amend “the outer surface” to –an outer surface- in ll. 6.
 Amend claim 10 as follows: amend “a temperature” to –the temperature- in ll. 11.
 Amend claim 10 as follows: amend “such a determined temperature value” to –the determined temperature value- in ll. 14.
 Amend claim 10 as follows: amend “the start of such ablation” to –a start of an ablation- in ll. 16.
 Amend claim 10 as follows: amend “microwave energy” to –the microwave energy- in ll. 18.
 Amend claims 11-12 & 14-17 as follows: 
 Amend claim 11 as follows: amend “the location” to –a location- in ll. 2.
 Amend claim 16 as follows: amend “comprising a plurality of such thermocouples” to –wherein the thermocouple comprises a plurality of thermocouples- in ll. 1-2.
 Amend claim 16 as follows: amend “the thermocouples” to –the plurality of thermocouples,- in ll. 2.
 Amend claim 16 as follows: amend “the thermocouples,” to –each of the plurality of thermocouples- in ll. 4.
 Amend claim 16 as follows: amend “each thermocouple” to –each of the plurality of thermocouples- in ll. 5.
 Amend claim 17 as follows: amend “microwave energy” to –the microwave energy- in ll. 2.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A method of monitoring a microwave tissue ablation process, the method comprising: providing a power source operable to provide a controlled microwave energy output; providing a microwave probe having a body and an antenna extending through the body and operable to deliver the microwave energy from the power source out of the microwave probe; providing a thermocouple on an outer surface of the body of the microwave probe, the thermocouple being separated from the body by a layer of thermally insulating material, the thermocouple being operable to generate an output 
The closest prior art is regarded as Ormsby et al. (2007/0066972, previously cited), Panescu et al. (2016/0324575, previously cited) and Pansecu et al. (2015/0105765, previously cited). Ormsby et al. disclose monitoring tissue temperature during microwave ablation with a microwave probe having a thermocouple on an outer surface of the probe body and determining a temperature value, where there is no fluid within the inside of the body of the microwave probe. Panescu et al. ‘575 & 765 disclose a method of monitoring tissue temperature where a predetermined correction value is applied to a monitored tissue temperature to provide a corrected temperature value. Ormsby et al. and Panescu et al. ‘575 & 765 fail to specifically teach that the “predetermined correction value relates to a temperature of a coolant fluid used inside the body of the microwave probe”.
Claims 1-3, 5-12 & 14-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYMI E. DELLA
Primary Examiner
Art Unit 3794